EXHIBIT 10.16
 
THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (II) RULE 144 UNDER THE
SECURITIES ACT (OR ANY SIMILAR RULE UNDER THE SECURITIES ACT RELATING TO THE
DISPOSITION OF SECURITIES), TO THE EXTENT APPLICABLE, OR (III) AN OPINION OF
COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL TO THE
ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT IS
AVAILABLE.
 
INTEGRATED ENVIRONMENTAL
TECHNOLOGIES LTD.


WARRANT
Common Stock, par value $0.001 per share


 

Date of Issue:  October 27, 2011 Warrant to Purchase   468,750 Shares

 
THIS CERTIFIES THAT, for value received, Raymond C. Kubacki, or his, her or its
beneficiaries or assigns, is entitled, subject to the provisions of this Warrant
(this “Warrant”), to purchase an aggregate of 468,750 shares of common stock,
par value $0.001 per share (“Common Stock”), of Integrated Environmental
Technologies, Ltd. (the “Company”).


The number of shares of the Common Stock to be received upon the exercise of
this Warrant and the payment of the Underlying Share Purchase Price (as
hereinafter defined) is subject to adjustment from time-to-time as hereinafter
set forth.


SECTION 1. Definitions. The following terms as used in this Warrant shall have
the meanings set forth below:
 
(a)       “Assignment Form” means the form attached hereto as Exhibit A.
 
(b)       “Business Day” means any day other than a Saturday, a Sunday or a day
on which banks are required or permitted to be closed in the state of New
Jersey.
 
(c)       “Change of Control” shall have the meaning set forth in Section
4(b)(i) hereof.
 
(d)       “Common Stock” shall have the meaning set forth in the introductory
paragraph.
 
(e)       “Company” shall have the meaning set forth in the introductory
paragraph, or any successor thereof.
 
(f)        “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)       “Exercise Date” shall mean any date on which the Company shall have
received (i) this Warrant, together with a Subscription Form duly executed by
the Warrant Holder, or his, her or its attorney-in-fact duly authorized in
writing, and (ii) payment in cash, or by check made payable to the Company, of
an amount in lawful money of the United States of America equal to the
Underlying Share Purchase Price, plus transfer taxes, if any.
 
(h)       “Issuance Date” means October 27, 2011.
 
(i)        “Market Price” on any Exercise Date or other date of valuation, means
the value of one share of Common Stock, determined as follows:
 
(i)       If the Common Stock is then listed or admitted to trading on a NASDAQ
market system or a stock exchange which reports closing sale prices, the Market
Price shall be the closing sale price on the Exercise Date or such other date of
valuation on such NASDAQ market system or principal stock exchange on which the
Common Stock is then listed or admitted to trading, or, if no closing sale price
is reported on such day, then the Market Price shall be the closing sale price
of the Common Stock on such NASDAQ market system or such exchange on the next
preceding day for which a closing sale price is reported.
 
(ii)      If the Common Stock is not then listed or admitted to trading on a
NASDAQ market system or a stock exchange which reports closing sale prices, the
Market Price shall be the closing sale price on the Exercise Date or such other
date of valuation as reported in the over-the-counter market, or, if no closing
sale price is reported on such day, the average of the closing bid and asked
prices of the Common Stock in the over-the-counter market on the Exercise Date
or such other date of valuation.
 
(iii)     If neither (i) nor (ii) is applicable as of the Exercise Date or other
date of valuation, then the Market Price shall be determined in good faith by a
majority of the Company’s Board of Directors (determined without giving affect
to any discount for majority interest, any restrictions on transferability or
any lack of liquidity of the Common Stock).
 
(j)        “Person” means an individual, partnership, corporation, limited
liability company, trust, unincorporated organization, joint venture, agency,
government or political subdivision thereof, or any other entity of any kind.
 
(k)       “SEC” means the Securities and Exchange Commission.
 
(l)        “Securities Act” means the Securities Act of 1933, as amended.
 
(m)      “Subscription Form” means the form attached hereto as Exhibit B.
 
(n)       “Transfer Agent” means the Company or any firm engaged to act as the
transfer agent for the Company’s Common Stock.
 
(o)       “Underlying Share Expiration Date” means the last date on which this
Warrant may be exercised, which shall be 5:00 p.m., New York City time, on the
day before the date which is three (3) years from the Issuance Date, or if such
expiration date is not a Business Day, at or before 5:00 p.m. New York City time
on the next following Business Day.
 
 
2

--------------------------------------------------------------------------------

 
 
(p)       “Underlying Share Purchase Price” shall mean the purchase price to be
paid upon the exercise of this Warrant with respect to the Underlying Shares in
accordance with the terms hereof, which price shall be $0.20 per Underlying
Share, subject to adjustment from time to time pursuant to the provisions of
Section 4 hereof.
 
(q)       “Underlying Shares” means the 468,750 shares of Common Stock that are
the subject of this Warrant, subject to adjustment from time to time as provided
herein.
 
(r)        “Warrant” shall have the meaning set forth in the introductory
paragraph.
 
(s)       “Warrant Holder” means a person or entity in whose name this Warrant
shall be either initially or subsequently registered upon the books to be
maintained by the Company for such purpose, and “Warrant Holders” means,
collectively, the Warrant Holder and all other persons or entities in whose name
this Warrant shall be either initially or subsequently registered upon the books
to be maintained by the Company for such purpose.
 
SECTION 2. Duration, Vesting and Exercise.
 
(a)       Duration.  This Warrant may be exercised from time to time, upon the
terms and subject to the conditions set forth herein, at any time on or before
the Underlying Share Expiration Date.  If this Warrant is not exercised in
accordance with the terms hereof on or before the Underlying Share Expiration
Date, the Warrant Holder shall no longer be entitled to purchase the Underlying
Shares and all rights hereunder to purchase such Underlying Shares shall
thereupon cease.
 
(b)       Vesting.  All of the Underlying Shares shall be immediately eligible
for purchase on the Issuance Date.
 
(c)       Exercise.
 
(i)       A Warrant Holder may exercise this Warrant, in whole or in part, to
purchase the Underlying Shares in such amounts as may be elected upon (A) the
surrender of this Warrant to the Company at its corporate office, together with
a duly executed Subscription Form and the full Underlying Share Purchase Price
for each Underlying Share to be purchased, in lawful money of the United States,
or by check payable in United States dollars to the order of the Company, and
(B) compliance with and subject to the other conditions set forth herein.
 
(ii)      Upon receipt of this Warrant, together with a duly executed
Subscription Form, and accompanied by payment of the Underlying Share Purchase
Price for the number of Underlying Shares for which this Warrant is then being
exercised, the Company shall, subject to Section 5(b) hereof, cause to be issued
and delivered promptly to the Warrant Holder certificates for such shares of
Common Stock in such denominations as are requested by the Warrant Holder in the
Subscription Form.
 
(iii)     In case a Warrant Holder shall exercise this Warrant with respect to
less than all of the Underlying Shares, the Company will execute a new Warrant,
which shall be exercisable for the balance of the Underlying Shares that may be
purchased upon exercise of the unexercised portion of this Warrant and shall
deliver such new Warrant to the Warrant Holder.
 
 
3

--------------------------------------------------------------------------------

 
 
(iv)    This Warrant shall be deemed to have been exercised immediately prior to
the close of business on the Exercise Date, and the Person entitled to receive
the vested Underlying Shares and any new Warrant representing the unexercised
portion of this Warrant deliverable upon such exercise shall be treated for all
purposes as the holder of such Underlying Shares and new Warrant, respectively,
as of the close of business on the Exercise Date.
 
(v)     The Company covenants and agrees that it will pay when due and payable
any and all taxes that may be payable in respect of the issue of this Warrant or
the issue of any vested Underlying Shares.  The Company shall not, however, be
required to pay any tax that may be payable in respect of any transfer by the
Warrant Holder of this Warrant or any Underlying Shares to any person or entity
at the time of surrender.  Until the payment of the tax referred to in the
previous sentence and the presentation to the Company by the Warrant Holder of
reasonable proof of such payment, the Company shall not be required to issue
Underlying Shares or a new Warrant representing the unexercised portion of this
Warrant to any transferee.
 
SECTION 3. Covenants.
 
(a)       Issuance and Sale of Underlying Shares.  The Company covenants that it
will at all times reserve and keep available, free from preemptive rights, out
of its authorized Common Stock, solely for the purpose of issuance upon exercise
of this Warrant, such number of shares of Common Stock as shall equal the
aggregate number of the Underlying Shares.  The Company covenants that all
shares of Common Stock that shall be issuable upon exercise of this Warrant
shall, at the time of delivery, be duly and validly issued, fully paid,
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof (other than those which the Company shall promptly pay or
discharge).
 
(b)      Restrictive Legend.  Each certificate evidencing shares of Common Stock
issued to the Warrant Holder following the exercise of this Warrant shall bear
the following restrictive legend, or a restrictive legend similar thereto, until
such time as the transfer of such security is not restricted under the federal
securities laws:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (II) RULE 144 UNDER THE
SECURITIES ACT (OR ANY SIMILAR RULE UNDER THE SECURITIES ACT RELATING TO THE
DISPOSITION OF SECURITIES),  TO THE EXTENT APPLICABLE, OR (III) AN OPINION OF
COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL TO THE
ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT IS
AVAILABLE.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 4. Adjustment of Underlying Share Purchase Price and Number of
Underlying Shares.  The number of Underlying Shares purchasable upon the
exercise of this Warrant and the payment of the Underlying Share Purchase Price
shall be subject to adjustment from time to time as follows:
 
(a)       Adjustment for Stock Splits and Combinations.  If the Company at any
time or from time to time after the date of this Warrant shall effect a
subdivision of the outstanding Common Stock or combines the outstanding shares
of Common Stock, then, in each such case, the Underlying Share Purchase Price in
effect immediately prior to such event and the number of shares of Common Stock
eligible for purchase hereunder shall be adjusted so that the Warrant Holder
shall have the right to purchase the number of shares of Common Stock which he,
she or it would have received after the event had such shares of Common Stock
been purchased immediately prior to the occurrence of such event.  Any
adjustment under this Section 4(a) shall become effective as of the date and
time such subdivision or combination becomes effective.
 
(b)       Reorganization, Reclassification, Consolidation, Merger or Sale.
 
(i)       Any recapitalization, reorganization, reclassification, consolidation,
merger or any other transaction which is effected in such a way that holders of
more than fifty percent (50%) of the shares of Common Stock then outstanding are
entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets of another Person with respect to or in exchange for their
shares of Common Stock, is referred to herein as a “Change of Control.”
 
(ii)      Prior to the consummation of any Change of Control, the Company shall
make appropriate provisions to insure that the Warrant Holder shall thereafter
have the right to acquire and receive in lieu of or in addition to (as the case
may be) the shares of Common Stock immediately theretofore acquirable and
receivable upon the exercise of such Warrant Holder’s rights under this Warrant,
such shares of Common Stock or other securities as may be issuable or payable
with respect to or in exchange for the number of shares of Common Stock
immediately theretofore acquirable and receivable upon the exercise of such
Warrant Holder’s rights under this Warrant.
 
(c)       No Impairment.  The Company will not, through any reorganization,
recapitalization, transfer of assets, consolidation, merger, dissolution, issue
or sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company.
 
(d)       Certificate of Adjustment.  In any case of an adjustment of the number
of shares of Common Stock to be purchased under this Warrant in the Underlying
Share Purchase Price, an officer of the Company shall compute such adjustment in
accordance with the provisions hereof and prepare and sign a certificate showing
such adjustment and shall mail such certificate, by first class mail, postage
prepaid, to the Warrant Holder at the address of the Warrant Holder set forth or
as provided herein.  The certificate shall set forth such adjustment, showing in
detail the facts upon which such adjustment is based upon, including a statement
of the number of shares of Common Stock and the type and amount, if any, of
other property which at the time would be received upon the purchase of the
Underlying Shares.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)       Closing of Books.  The Company will at no time close its transfer
books against the transfer of any shares of Common Stock issued or issuable upon
the purchase of any shares of Common Stock under this Warrant in any manner
which interferes with the timely purchase of such shares of Common Stock, except
as otherwise may be required by law.
 
SECTION 5.  Other Provisions Relating to Rights of the Warrant Holder.
 
(a)       Warrant Holder not a Stockholder.  The Warrant Holder, as such, shall
not be entitled to vote or receive dividends or be deemed a holder of Common
Stock for any purpose whatsoever, nor shall anything contained in this Warrant
be construed to confer upon the Warrant Holder, as such, any of the rights of a
stockholder of the Company, including, but not limited to, the right to vote for
the election of directors or on any other matter, give or withhold consent to
any action by the Company (whether upon any recapitalization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings or other action affecting stockholders (except for
notices provided for in this Warrant), receive dividends or subscription rights,
until this Warrant shall have been exercised to purchase Underlying Shares, at
which time the Person or Persons in whose name or names the certificate or
certificates for the shares of Common Stock are registered shall be deemed the
holder or holders of record of such shares of Common Stock for all purposes.
 
(b)       Fractional Shares.  Anything contained herein to the contrary
notwithstanding, the Company shall not be required to issue any fractional
shares of Common Stock in connection with the exercise of this Warrant.  In any
case where the Warrant Holder would, except for the provisions of this
Section 5(b), be entitled under the terms of this Warrant to receive a fraction
of a share of Common Stock upon the exercise of this Warrant, the Company shall,
upon the exercise of this Warrant and receipt of the Underlying Share Purchase
Price, issue the largest number of whole shares of Common Stock purchasable upon
exercise of this Warrant.  The Warrant Holder expressly waives his, her or its
right to receive a certificate of any fraction of a share of Common Stock upon
the exercise hereof.  However, with respect to any fraction of a share of Common
Stock called for upon any exercise hereof, the Company shall pay to the Warrant
Holder an amount in cash equal to such fraction multiplied by the Market Price
per share of Common Stock.
 
(c)       Absolute Owner.  Prior to due presentment for registration of transfer
of this Warrant, the Company may deem and treat the Warrant Holder as the
absolute owner of this Warrant for the purpose of any exercise thereof and for
all other purposes and the Company shall not be affected by any notice to the
contrary.
 
SECTION 6.  Division, Split-Up, Combination, Exchange and Transfer of Warrants
 
(a)       Request.  Subject to compliance with applicable federal and state
securities laws, this Warrant may be divided, split up, combined or exchanged
for other Warrants of like tenor to purchase a like aggregate number of
Underlying Shares.  If the Warrant Holder desires to divide, split up, combine
or exchange this Warrant, he, she or it shall make such request in writing
delivered to the Company at its corporate offices in Little River, South
Carolina, or as otherwise directed by the Company in writing, and shall
surrender this Warrant to be so divided, split up, combined or exchanged at said
office; provided, however,  that if this Warrant is divided or split up and any
resulting Warrant is to be issued in the name of a person other than the Warrant
Holder, the Warrant Holder must comply with the provisions of Section 6(b)
hereof.  Upon any such surrender for a division, split-up, combination or
exchange, the Company shall execute and deliver to the Warrant Holder the new
Warrants as so requested.  The Company may require the Warrant Holder to pay a
sum sufficient to cover any tax, governmental or other charge that may be
imposed in connection with any division, split-up, combination or exchange of
this Warrant.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)      Assignment; Replacement of Warrant.  Subject to compliance with
applicable federal and state securities laws, this Warrant as it relates to
Underlying Shares may be sold, transferred, assigned or hypothecated by the
Warrant Holder at any time, in whole or in part; provided, however, that the
Company may, at its sole discretion, request that the Warrant Holder provide an
opinion of counsel, which opinion shall be reasonably satisfactory to counsel to
the Company, that the transfer, assignment or hypothecation qualifies for an
exemption from registration under the Securities Act.  Any division or
assignment permitted of this Warrant shall be made by surrender by the Warrant
Holder of this Warrant to the Company at its principal office with the
Assignment Form attached as Exhibit A hereto duly executed, together with funds
sufficient to pay any transfer tax.  In such event, the Company shall, without
charge, execute and deliver one or more new Warrants in the name of the
assignees named in such instrument of assignment and the surrendered Warrant
shall promptly be canceled; provided, however, that if less than all of the
Underlying Shares are assigned, the remainder of this Warrant will be evidenced
by a new Warrant.  Upon receipt by the Company of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant and (in the case of
loss, theft or destruction) of reasonably satisfactory indemnification, and (in
the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will execute and deliver a new Warrant of like tenor and date and any
such lost, stolen or destroyed Warrant shall thereupon become void.
 
SECTION 7. Other Matters.
 
(a)       Taxes and Charges.  The Company will from time to time promptly pay,
subject to the provisions of paragraph (v) of Section 2(c), all taxes and
charges that may be imposed upon the Company in respect of the issuance or
delivery, but not the transfer, of this Warrant or the Underlying Shares.
 
(b)       Notices.  Notice or demand pursuant to this Warrant to be given or
made by the Warrant Holder to or on the Company or by the Company to or on the
Warrant Holder, shall be sufficiently given or made if delivered personally or
by overnight courier, or sent by registered or certified mail, postage prepaid,
return receipt requested, or by facsimile transmission, electronically
confirmed, and addressed, until another address is designated in writing by
either the Company or the Warrant Holder, as the case may be, as follows:
 
 
7

--------------------------------------------------------------------------------

 
 
If to the Company:


Integrated Environmental Technologies, Ltd.
4235 Commerce Street
Little River, S. Carolina  29566
Attention:  President and Chief Executive Officer
Telephone No.:  (843) 390-2500
Facsimile No.:  (732) 390-3900


If to the Warrant Holder:


Raymond C. Kubacki
438 South Street
Carlisle, MA  01741


Telephone No.:  978-369-6324
Facsimile No.:  978-264-9236


Except as otherwise provided herein, notices delivered in accordance with the
foregoing provisions of this Section 7(b) shall be effective (i) when delivered,
if delivered personally or by facsimile transmission electronically confirmed,
(ii) one Business Day after being delivered (properly addressed and all fees
paid) for overnight delivery to a courier (such as Federal Express) which
regularly provides such service and regularly obtains executed receipts
evidencing delivery, or (iii) five (5) days after being sent by registered or
certified mail, postage prepaid, return receipt requested.
 
(c)       Governing Law.  The validity, interpretation and performance of this
Warrant shall be governed by the laws of the state of New Jersey, without giving
effect to the conflicts of laws principles thereof.
 
(d)       Exclusive Benefit.  Nothing in this Warrant is intended, or shall be
construed, to confer upon, or give to, any Person other than the Company and the
Warrant Holder any right, remedy or claim hereunder, and all covenants,
conditions, stipulations, promises and agreements contained in this Warrant
shall be for the sole and exclusive benefit of the Company and the Warrant
Holder and their successors, survivors and permitted assigns hereunder.  This
Warrant is for the benefit of and is enforceable by any subsequent Warrant
Holder.
 
(e)       Headings.  The article headings herein are for convenience only and
are not part of this Warrant and shall not affect the interpretation hereof.
 
*****
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Integrated Environmental Technologies, Ltd. has caused this
Warrant to be duly executed and delivered as of the date first above written.
 

 
INTEGRATED ENVIRONMENTAL
TECHNOLOGIES, LTD.
         
 
By:
/s/ Thomas S. Gifford     Name: Thomas S. Gifford     Title: Executive Vice
President and       Chief Financial Officer  

                                                      
 
9

--------------------------------------------------------------------------------

 
             
EXHIBIT A
 
ASSIGNMENT FORM
 
For value received, the undersigned hereby sells, assigns and transfers unto
____________, whose address is _______________ and whose social security or
other identifying number is _______________, this Warrant to purchase
__________________ Underlying Shares, and hereby irrevocably constitutes and
appoints the Secretary of Integrated Environmental Technologies, Ltd. as his,
hers or its attorney-in-fact to transfer the same on the books of the Company
with full power of substitution and re-substitution.  If said number of
Underlying Shares is less than all of the Underlying Shares purchasable under
this Warrant so assigned, the undersigned requests that a new Warrant
representing the remaining Underlying Shares be registered in the name of
________________, whose address is ___________________, whose social security or
other identifying number is _______________________, and that such new Warrant
be delivered to _____________________, whose address is_____________________.
 

Date:            
(Signature)
                     
(Print Name)
       



Warrant Holder:  Raymond C. Kubacki
 
Warrant Date:  October 27, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
SUBSCRIPTION FORM
 
The undersigned hereby irrevocably elects to exercise this Warrant, to purchase
__________ Underlying Shares and tenders payment herewith in the amount of
$____.  The undersigned requests that a certificate for such Underlying Shares
be registered in the name of __________, whose address is __________ and whose
social security or other identifying number is __________, and that such
Underlying Shares be delivered to __________, whose address is __________.  If
said number of Underlying Shares is less than all of the Underlying Shares
purchasable under this Warrant, the undersigned requests that a new Warrant
representing the remaining Underlying Shares be registered in the name of
__________, whose address is __________ and whose social security or other
identifying number is __________, and that such new Warrant be delivered to
__________, whose address is __________.
 

Date:            
(Signature)
                     
(Print Name)
       

 
Warrant Holder:  Raymond C. Kubacki
 
Warrant Date:  October 27, 2011
 
 

--------------------------------------------------------------------------------